DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/042020 has been entered.

Status of Claims
Claims 1, and 3-4 are pending.  Claims 1 has been amended.  Claims 2 and 5 have been canceled.  

Response to Arguments
Applicant’s arguments filed 08/07/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of Okubo WO 2014/155529 in view of Theobald US 5,656,917 and Marathe et al. US 2013/0254097.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Okubo WO 2014/155529 in view of Theobald US 5,656,917 and Marathe et al. US 2013/0254097.  Okubo US 2016/0126756 used as translation.

Regarding claim 1, Okubo teaches:
A charge/discharge apparatus (Fig 1 # 200) for charging a secondary battery (Fig 1 #110) of a motor vehicle (par 0059 “a vehicle such as an electric vehicle, a plug-in hybrid vehicle, or the like” par 0008 “V2H system that charges an electric vehicle with direct current”), 
the motor vehicle including a battery identification table in which a type of the second battery and identification information (wherein the parameters of the battery are stored and considered identification information pertaining to a battery (i.e. identification table) and the parameters also tell the details of the battery (i.e. a type). Par 0081 “battery information storage area 144 is configured to store battery intrinsic parameters, such as a charge start/end voltage, a discharge start/end voltage, charge temperature characteristics, discharge temperature characteristics, the maximum dischargeable current, and the maximum chargeable current, of the secondary battery 110 (hereinafter, referred to as battery intrinsic information). Further, the battery information storage area 144 stores information, such as a voltage or a current of the secondary battery 110, temperatures/voltages of the cells of the secondary battery 110, and the like,”) identifying presence or absence of the secondary battery are associated with each other, (wherein the presence is identified as the charger receives the intrinsic information. Par 0089 “transmits to the charge/discharge-side control device 210 EV charge/discharge request information indicative of charge/ discharge request to a charger 200 (S207). This EV charge/discharge request information includes battery intrinsic information.”)
the charge/discharge apparatus comprising:
a power converter (Fig 1 #221) to convert alternating-current power into direct-current power and to supply the direct-current power to the secondary battery in the motor vehicle; (par 0060 “The charger/discharger 200 is configured to discharge the secondary battery 110, and also convert power supplied from an alternating-current power supply 4 into direct current using the power converter 221, to charge the secondary battery 110”) 
a controller (Fig 1 # 210) to control the power converter (par 0064 “The power converter 221 includes a PWM converter (not shown). This PWM converter is configured to control power according to a gate control signal that is inputted to a gate terminal…….The gate control device 222 is electrically connected to the charge/discharge-side control device 210, and the operation thereof is controlled by the charge/discharge-side control device 210”) and to perform transmission of information between the motor vehicle and the controller, (par 0076 “the power-supply line 151 and the communication line 152 are electrically connected to the power-supply line 251 and the communication line 252, respectively.” and Par 0090 “the charge/discharge-side control device 210 determines whether to accept the charge/discharge request, based on the battery intrinsic information (S111). That is, whether the charger/discharger 200 is in a chargeable/dischargeable state is determined”)
wherein the controller includes,
a charging method compatibility table in which a type of the secondary battery, (program for types of charging for secondary battery and determining to be in a chargeable or non-chargeable state. Par 0090 “determines whether to accept the charge/discharge request, based on the battery intrinsic information (Slll). That is, whether the charger/discharger 200 is in a chargeable/dischargeable state is determined” and Par 0070 “The charge/discharge control program number information storage area 312 is configured to store number information (corresponding to specific information, hereinafter referred to as charge/discharge control program number information) for specifying each type of the charge/discharge control programs stored in the charge/discharge control program storage area 311”)
compatibility information indicating that the charge/discharge apparatus is compatible with a charging method in accordance with characteristics of the secondary battery (Par 0090 “the  charge/discharge-side control device 210 determines whether to accept the charge/discharge request, based on the battery intrinsic information (S111). That is, whether the charger/discharger 200 is in a chargeable/dischargeable state is determined”) or non-compatibility information indicating that the charge/discharge apparatus is not compatible with the charging method (Par 0091 “the charge/discharge-side control device 210 transmits, to the battery-side control device 120, non-chargeable/non-dischargeable information indicative that charge/discharge is impossible (S115),”), for said type of the secondary battery are associated with each other, 
(par 0016 “thus charge/discharge control is performed between the charger/discharger side and the battery system side, based on the charge/discharge control program of the type compatible with both sides.”) and the charging method compatibility table (par 0091 “chargeable/dischargeable information indicative that charge/discharge is possible (S113)”). 
Although Okubo teaches:
a charging method compatibility table in which a type of the secondary battery and 
compatibility information or non-compatibility information said type of the secondary battery are associated with each other as noted above.
Okubo does not explicitly teach:
wherein the motor vehicle may include secondary batteries of different types, 
a charging method compatibility table in which plural types of the secondary battery,
compatibility information or non-compatibility information for each of said plural types of the secondary battery are associated with each other,
Theobald teaches:
wherein the motor vehicle may include secondary batteries of different types, 
a charging method compatibility table in which plural types of the secondary battery,
compatibility information or non-compatibility information for each of said plural types of the secondary battery are associated with each other, (compatibility is determined is associated to the type of battery. Col 5 lines 60-65 “Battery identification is necessary because, as previously stated, different battery types require different charging schemes.”  Col 6 lines 1-5 “Device controller 112 identifies battery 104 based on its fast charging compatibility.”  Col 6 lines 15-20 “device controller 112 identifies battery 104 as a is not with charging battery that compatible this fast charging” Col 6 lines 30-35 “Device controller 112 could then determine the identity of battery 104 by comparing the voltage across the resistor to voltages and associated battery types stored in memory 114”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify type of battery taught by Okubo to have plural types of the secondary battery taught by Theobald for the purpose of having different charging schemes with different types of batteries. (Refer to Col 1 lines 20-25)
the combined references of Okubo and Theobald do not teach:
wherein the controller receiving the type of secondary battery present in the motor vehicle from the battery identification table in the motor vehicle being presented to the charge/discharge device,
the controller determines chargeability to the secondary battery in the motor vehicle connected to the charge/discharge apparatus by comparing data in the charging method compatibility table with the type of secondary battery present in the motor vehicle as provided from the battery identification table, before the controller causes the power converter to perform a charging operation with respect to the secondary battery.
Marathe teaches:
wherein the controller receiving the type of secondary battery (Fig 4 #20 Batteries) present in the motor vehicle (Fig 4 # 10 Vehicle) from the battery identification table in the motor vehicle being presented to the charge/discharge device (Par 0031 “the charging station 12 receives the vehicle identification number 24 and/or the battery identification number 26”; Par 0052 “the charging parameters 200 associated with the battery identification number 26”; Par 0028 “The battery identification number 26 may even identify charging parameters”), 
the controller (Fig 4 #60 Controller) determines chargeability to the secondary battery (Fig 4 #20 Batteries) in the motor vehicle (Fig 4 # 10 Vehicle) by comparing data in the charging method compatibility table with the type of secondary battery present in the motor vehicle as provided from the battery identification table, before the controller causes the power converter to perform a charging operation with respect to the secondary battery (Par 0052 “the charger-side charging application 62 queries for the charging parameters 200 associated with the battery identification number 26. The charger-side charging application 62 may thus retrieve a charging current 212 and/or charging voltage 214 that will fully charge the batteries within the desired charge time 202. The charging parameters 200 may thus be represented as a data table that specifies the charging current 212 and/or charging voltage 214 for different desired charge times 202. The charger-side charging application 62 thus meters the electrical power 14 delivered to the vehicle 10 to satisfy the charging current 212 and/or the charging voltage 214 within the desired charging time 202.).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the controller and the charge/discharge apparatus taught by the combined references of Okubo and Theobald to have receiving the type of secondary battery and by comparing data in the charging method compatibility table with the type of secondary battery present taught by Marathe for the purpose of adapting and adopting to more charging and stations to meet demand. (Refer to Par 0003)


Regarding claim 3, Okubo teaches:
wherein the controller determines that charging is impossible when logical AND of pieces of information corresponding to a secondary battery of a same type, among information on the secondary battery indicated in the battery identification table and information on the secondary battery indicated in the charging method compatibility table, is 0, and notifies the motor vehicle of termination of charging/discharging (Fig 4 # S127, S133, 5 to Fig 3 # S123 #5, S150, wherein 0 is considered as  not receiving compatible transmission).  

Regarding claim 4, Okubo teaches:
wherein when determining that charging is impossible, the controller generates information notifying that a secondary battery that is not chargeable by the charge/discharge apparatus is mounted on the motor vehicle that is connected to the charge/discharge apparatus (Fig 3 # S217).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859